CAE 8 FTN BVO1472 TIM TWO Documentos FIG OHOis0 Pager

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

TIMOTHY F. LANDO, JR.

Plaintiff,

Vv.
ANTHONY J. ANNUCCT, STRVEN A. CLAUDTO,
KENNEDY GILBERT, MARGARET MONTFORT-
RALFOUR, JAY MOSS, KENNETH PALMER,
TAMMY GRONAU, BRIAN REED, and JASON
RHONFS ,

NeEendants.

 

PLAINTIFF DEMANDS A TRIAL BY JURY

Plaintiff in the above-cantionad action, alleaes

AMENDED) COMPLATNT

Case No. 9:18-cv-1472

as follows;

Plaintiff brings damage claims under $1935 for violation of three

Constitutional Rights (1) familial association under the First Amendment, and

(2) substantive and (3) procedural due process under tha Fourteenth Amendnen
: Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 2 of 24
» Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 2 of 40

«

JURISDICTION
lL. This is a civil action seeking relief and/or damages to defend and —
protect the rights euaranteed py the Constitution of the United States. This
action is brought pursuant to 42 U.S.C. §1983. The Court has jurisdiction
over this action pursuant to 28 U.S.C.A. 9§1331, 1343.
2. PLAINTIFF(S) INFORMATTON :
Timothy ©. Lando, Jr. Din#* 0645781
Marcy Corvectional Facility
Rox 3500
Marcy, N.Y. 13403~3500
DEFENDANT(S) INFORMATION:
Defendant No. 1: Anthony J. Anmucet, Acting Commissioner of ROCCS
The Harriman State Campus
1229 Washington Ave. Bldg. 9
Albany, N.Y. 12226-2059
Defendant No. 2: Steven A. Claudio, Deputy Commissioner of DOCCS
The Harriman State Campus

1220 Washington Ave. Side. 9

Albany, N.Y. 12226-2059

£95
aoe 18-ev-01472- TIMID Documents FIG OOO Page sof 40"

efendant No. 3: Kenneth Gilbert, Regional Director of NNCCS

845 Central Avenue
Albany, N.Y. 12205

Nefendant No. 4: Margaret Montfort-Ralfour, Bureau Chief-Syracuse Belt
Syracuse Belt/Metro Area Office
333 East Washington St.
Syracuse, N.Y. 13202

Nefendant No. 5: Jay Moss, Senior Parole Officer
Syracuse Belt/Metro Area Office
333 fast Washington St.
Syracuse, N.Y. 13202

Defendant No. §: Kenneth Palmer, Senior Parole Officer
Svracuse Belt/Metro Area Office
333 Fast Washineton St.
Syracuse, N.Y. 13202

Defendant No. 7

se

Tamny Gronau, Parole Officer
Syracuse Belt /Metro Acasa Office
333 East Washington St.
Syracuse, N.Y. 13202

Defendant No. 8

Brian Reed, Parole Officer
Syracuse Relt/Metro Area Office
333 Fast Washington St.

Syracuse, N.Y. 13202
 

Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 4 of 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 4 of 40

Detendant No, 9: Jason Rhodes, Parole Officer
Syracuse Relt/Metro Area Office

333 Fast Washtineton St.

a”

Syracuse, N.Y. 13202
PRELIMINARY STATEMENT

3. This is an action filed pro se by the Plaintiff pursuant to 42 U.S.C.A.
$1983, Defendant(s) of the New York State henartmenc of Correction an]
Community Supervision, a duly organized and existing department of New Yor,
has engaged in arbitrary and capricious practices relatex! to plaintiff's
parental cights. Defendant(s) darced contact hetween plaintifé and
vlaintif’’s Thildrea, desnite a stamtine custody and visttation order, to
inflict additional vumishment for the nature of plaintiff's criminal offense,
and for nlaintiff's challenging of oarole's authority to defy the Osweeo
County Family Court Order (please see page 30-31). In addition, defendant(s)
barced plaintiff's contact with other Family meabers, including plaintiff's
fiancee, isolating the plaintiff vita GPS monitorine solely for punitive
reasons.
4. . Each of the defendant(s) was aware of the acts of the other defendant(s)
in support of the illegal acts of the plaintiff's constitutional riehts
and each defendant is culpable of the acts of omission by the other
defendant(s) and parties to the actions stated in the complaint.
5. Defendant No. 1, is an was a resident of New York State, and was Acting

Commissioner of DOCCS, acting under color of Law La that capacity, and all

acts complained of were in furtherance of the conspiracy alleged and were
Case See ee

TWD Document 89-3 Filed 08 veo pf Pa > Oe
Case 9:18-cv-01472 Ge 50

JM-TWD Document55. Filed 04/01/20 Pa

intended to and’ did constitute acks in harrinz the plaintiff's interest in
maintaining a velatioaship with his Children, Family and Love ones, which
intended to and did cause plaintiff damages.

e

§, Defendant No. 2, is and was a resident of New York State, ancl was Deputy

: ’ y
Commissioner acting on the behalf of defenlant No. L, actine under color of
law in that capacity, and all acts complained of were in furtherance of the

conspiracy alleged and wera intended to and did constitute acts in barring the

if€'s interest in maintainine a relationshin with his Children, Family

be

plainat
and love ones, which intanded aml did causa plaintiff? damages.
7. Defendant No. 3, is and was a resident of New York State, and was Regional
Director of DOCS, acting unter color of law in that capacity, and all acts
complained of ware in furtherance of the conspiracy alleged and were intended
to and did constitute acts in barring ci olaintifé's interest in maintaining
a relationsnaip with his Children, fanily and Love onas, which intended and did
cause plaintiff damages.
8. Defendant No. 4, is and was a resident of New York State, and was Bureau
Chief~Svracuse Beit Division of Parsle (MOCGS), acting under color of law in
that capacity, and all acts complainel of were in fuctherance of the
consviracy allesed and were intended to and did constitute acts in barring the
plaintiff's interest in maintaining a celationship with his Children, Family
and Love ones, which intended and did cause plaintiff damages.
9. Defendant No. 5, is and was a resident of New York State, and was Senior

Parole Officer, acting under color of law in that capacity, and all acts

complained of were in furtherance of the conspiracy alleged and were
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 6 of 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 6 of 40

intended to and did rzonstitute acts in barrias the plaintiff's interest in
maintaining a relationshin with his Children, Family and love onas, which
intervled to and did cause plaintiff danazes.

19. Defendant No. §, 1s and was 4 resident of New Yor’ State, and was Senior
Parole Officer of NNGSS, acting under color of law in that capacity, aml all
acts complaine: of were {a €ucthecante of the conspiracy alleged and were

:

did constitute acts in harrine the plaintiff's interest

bs

n

maintaining © velationshtoa wi , Family ami Love ones, waich

ree

 

a tif 4
o and did cause plaintiff danages.

11. Defendant Mo. 7, is and wa: of New York State, and was a

  
   

law in that capacity, and all

: Vee Woe oe
in barring the plaintif€’s inte

ac CSi 4

toy one 47 ear YW run4 tt ’ “ oye oe ee 3
ats Chtliven, Family and Love ones, which

intended to anil did cause plainti*! damages.

” £m) aye spe? ed ey eet. this “ ‘ 6 { ieee gs
« OF 5 MI was a resident o law York Sta ays Was a

 

DOCGS, atting under color of Law in that capacity, and all

cya & even Vests ry Ty) Age ly we fo ales 6 eer ee + 4 q
acts complained of wera tu furNherance of the SOUSOLEGLY allavze Ba A WAS

sect

intendel to and did constitute acts in ing the olaintiff’s interest in

 

maintaining a relationsain with his Cefildcan, Favily and love ones, which

:
. }s al aA 7h of ¥ BAe .
intended to and did cause olaintt
Neo! Oe Me ol dann e tanlileme Ak cs % Shay teams

13. Nefendant No. 9, is and was e casident of New York State, and was a

Se Fa Re t ne i a.. a i gop ee < Pee aie ee os SS TERS A nod
Parole Officer of NOGGS, acting umler color of law in chat capacity, and all

ew es wry ater “ oo Hie 4 Ge al a Be be ste pi Ea hee » : ;
acks conplained of wece ta fuctharanse of the conspicacy allezed and were

aN
at
ot
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 7 su 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 7 of 40

intended to and did constitute acts in barring the plaintiff's interest in
maintaining a relationship with his Children, Family and love ones, which
intended to and did cause plaintiff damages.
14. Defendant(s) No. 1-9, are referred to in this complaint as New York
State Department of Corrections and Community Supervision defendant(s).
15. The true capacities, whether individual, corporate, associate,
representative, or otherwise, of defendant(s) named the plaintiff is in
helief that they particinated in, contributed to, or are responsible for, the
circumstances, obligations and damages set forth in this comlaint.
16. At all times mentioned, the defendant(s), inclusive were each an agent
or employee of each remaining defendant and were acting within the course and
scope of that agency and employment. Further, the acts of each defendant(s)
were ratified by the remaining defendant(s).

STATEMENT OF FACTS
17. Plaintiff re-plead and re-alleges Paragraph 1-15, inclusive, of this
complaint, each of which is incorporated by this reference.
18. On or about August 11, 2016, plaintiff was released from incarceration
for the second time, due to a parole violation. Defendant No. 7 was at this
time his assiened parole officer.
19. On or about August 11, 2015, plaintiff learned that his Father was taken
to Crouse Irving Hospital in Syracuse, N.Y. plaintiff contacted defendant No.

7

(7)
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 8 of 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 8 of 40

to notify her plaintiff had a family emergency and requested permission to
visit his Father at the Hospital.

20. Defendant No. 7 denied the plaintiff's request stating that the denial
was because of his status as a sex offender. Plaintiff asked to eet the
permission of the Hospital to visit, and defendant No. 7 replied that she
would ask the Hospital herself. Soon after defendant No. 7 contacted
plaintiff stating that the Hospital would not allow his visit due to the
plaintiff's sex offender status. Subsequent request were not treated
Similarly , indicating that the Hospital has no nolicy specifically
precludine visits by sex offenders.

21.°.On or about August 16, 2016, during plaintiff's initial report date with
defendant No. 7 at the Fulton Police Station located in Fulton, N.Y.
plaintiff furnished a true certified copy of a Final Order on Petition for
Cstody and Visitation on Consent, (please see vage 30-31) entered and dated
May 12, 2016, by the Oswego County Family Court, decision by Judee James X.
Eby.

22. Defendant No. 7 immediately denied the plaintiff any/all contact with
his Children. The plaintiff informed defendant No. 7 that he had visitation
with his Children prior to his parole violation, and that the Family Court
Order gave him the right to continue. Defendant No. 7 stated in sum or in
part, that she did not care about anv prior visitation or Court Order, and
that plaintiff was a dangerous sex offender who is not allowed around
children, and that she had the final say in the matter because she was not

subjected to any Court or Court Orders.

(3)
CAR 88 O18 ev-0147-IMTWD Documents Filed O02 Bade ooh a6~

23. O or about Sentember 2015, defendant No. 7 contacted olaintiff and
threatened him with incameration if plaintiff's familv continued to have
contact with plaintif*'s children via Facebook. Despite plaintiff's
assertion that he was not in control of, nor could dictate the actions of his
family, defendant No. 7 insisted that plaintiff must make his family stop
commnicating with plaintiff's children via Facebook or risk incarceration.
24. On or about Sentember 19, 2015 ine ediately following the event deserthed
in Paragravh 23, defendant No. 7 created and/or modified snecial condition
13(4) wiich imposed conditions contrary to the Oswego County Family Court
Order for Custody and Visitation on Consent (please see page 32 __), amd
demanded that vlaintiff complied by signing the document.
25. Also on or about September 19, 2916, defendant No. 7 notified plaintiff
that she intended to place him on GPS monitoring once approval was. received
fron her supervisor. When plaintiff asked why texting his whereabouts to
defendant No. 7 was no longer adequate and GPS was required, defendant No. 7
replied in sum or in part, that the reason was simply because she can place
plaintiff on GPS monitoring, and that he was still required to text defendant
No. 7 his whereahouts.
25. Murine this course of time, plaintiff reported to one of his weekly
offenders’ groun therapy sessions mandated by Parole. Plaintiff's therapist
Alice Nowark had mentioned in sum or in nart, that according to vlaintiff’

treatment plan created by Parole and agreed upon with Ms. Nowark plaintiff

(9)
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 10 of 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 10 of 40

should be allowed at the very Least supervised visitation with his Children
and contact with older family members under the age of 18.

27. On or about October 7, 2016, defendant No. 7 arrivad at plaintiff's
placa of employment in Auburn, N.Y. to issue a GPS monitoring device and to
have plaintiff sien special condition 1321-210. Plaintiff asked defendant
No. 7 if they could arrange to meet after work for him to comly in order to
prevent discuption of the job site, and defendant No. 7 replied that
plaintif€€ must immediately comly or risk incarceration, and vlaintiff
compLliad with all of defendant No. 7 directions.

2%. On or ahout October 2015, defendant No. 7 alone with varole officer Jeff
Colella, visited plaintiff's residence located at 169 North 5th Street,
Fulton, N.Y. 13059 due to a false positive drug analysis. Defendant No. 7
threw all of plaintiffs’ clothes on the floor as she called plaintiff "... a

a]

lying drue addict...” and "

«s» A niece of shit vedovhile...” then
deliberately walked on the clothing. When plaintiff's Mother challenged
defendant No. 7 about the derogatory remarks and walking on plaintiff's
clothing, defendant No. 7 yelled back, "... shut the fuck up or get out of

the house...’ plaintiff's Mother went outside immediately thereafter.

©

Plaintiff was administered a drug test by parole officer Jeff Colella which
yielded a negative test result for any drug usage. Shortly thereafter,
defendant No. 7 ordered plaintif€ to attend COW a chemical dependency
program, then exited plaintiff's residence.

29, On or about November, 2016 during a visit of plaintiff's residence (same

address as in Paragraph 28) defendant No. 7 asked plaintiff, "do you know

(10)
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 11 of 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 11 of 40

what is worse than a murderer?’ When the plaintiff indicated he did not know,
defendant No. 7 said, "You, because you're a pedophile.” Defendant No. 7
continued with a series of derogatory comments about plaintiff, including, but
not Limited to, "You're the scum of the Farth, and you belong underneath my
shoe," "you're a] fucking monster," and '[you're a] Liar because nobody
believes a pedophile."

30. On or ahout November, 2015, plaintiff renorted to varole at the Fulton
Police Station, Fulton, N.Y. and asked defendant No. 7 permission to attend
Thanksgiving dinner at a family member's house, indicating that family members
under the age of 18 would be present, but that plaintiff would be sunervised
by other adults at all times in accordance with the treatment plan coordinated
by defendant No. 7 and Alice Nowark, plaintiff's treatment provider. The
request was denied in contradiction to plaintiff treatment plan hy defendant
No.7

31. On or about December, 2016 during a visit of plaintiff's residence (same
address as in Paragravh 28) defendant No. 7 said, "What is the vurpose of
decorating other than to attract children, you child rapist?" and "You can not
have any Christmas omaments because you're a pedophile." Defendant No. 7
made additional derogatory comments to plaintiff including but not limited to
calling him a, '"...scumbag," a "...fuckine monster,” a "...liar,"” and stating
that, '',..nobody believes a pedophile."

32. On or about December, 2015, nlaintiff reported to parole at the Fulton
Police Station, Fulton, N.Y. and asked defendant No. 7? permission to attend

Christmas dinner at a family member's house, indicating that family members

(11)
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 12 of 24.
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 12 of 40

under the age of 18 would be present, but that plaintiff would es supervised
by other adults at all times in accordance with the treatment plan coordinated
by defendant No. 7 and Alice Nowark, plaintiff's treatment provider. The
request was denied in contradiction to plaintiff's treatment plan by defendant
Nov.

33. On or about January , 2017 during a visit of plaintiff's residence (same
address as in Paragraph 28), defendant No. 7 indicated she would no longer be
plaintiff's parole officer, and that somebody would contact plaintiff shortly
as her replacement. Defendant No. 7 concluded the visit by saying, "good
luck, you fucking monster."

34. On or about January, 2017, during a visit of plaintiff's residence (same
aldress as in Paragraph 28), defendant No. 8 indicated that he was plaintiff's
newly assigned parole officer. While reviewing plaintiff's file defendant No.
8 asked, "why are you on GPS, and why haven't you been driving?" When
plaintiff could not answer the questions, defendant No. 8 indicated, "There is
no valid reason in your file," and, "This is one of the reasons [defendant No.
7] is no Longer in our office." Additionally defendant No. 8 commented ,
“There are comments and opinions about you in your file that are very
judmental.' Defendant No. 8 indicated he would investigate further regarding
the removal of GPS monitoring, and restoring of driving privileges. Plaintiff
asked if he could be allowed to visit his Children according to the Court
Order he had obtained and defendant No. 8 requested that the plaintiff produce

a copy of the Family Court Order during his next report date.

(12)
| CORES OTB-Cv-0147>-LIMTWO Documentss Filed O02 Pages P46.

35. On or about January, 2017, plaintiff reported to Oswego County Sheriff's
Department to meet with defendant No. 8 as he was ordered to do, and produced
a true certified covy of plaintiff's Family Court Order of Qustody and
Visitation on Consent (please see page 30-31). Nefendant No. 8 refused to
act on the issue of visitation, GPS monitoring, and driving privileges stating
that he was, "Only a fill-in” parole officer, and another officer would be
assigned to plaintiff, "...in a few weeks."

35. On or about April, 2917, defendant No. 8 ordered plaintiff to take a
polygraph test. Defendant No. 8 stated, "If you pass the nolyeraph, T will
make sure you get some privileges hack.'"’ The test was administered, and
plaintiff was found to be non-leceptive.

37. On or about April, 2017, plaintiff reported to the Oswego County
Sheriff's Department to meet with defendant No. 8 as he was ordered to do so
after. the polygraph test was administered. At this meetine plaintiff asked
defendant No. 8 if he could visit his Children and be re-instated or restored
privileges due to the non-deceptive pvolyeranh, and because defendant No. 3 had
remained the assigned parole officer for much longer than, "...a few weeks.”
Defendant No. 8 again denied all requests because he was, "a fill-in" parole
officer.

38. On or about May, 2017, during plaintiff'’s required meeting with defendant
No. 8 at the Oswego County Sheriff's Department, plaintiff notified defendant
No. 8 about his relationshin with Cherri Piscitelli, and supplied defendant
No. 8 with all of her contact information. Defendant No. 8 did not place any

restrictions on visits between plaintiff and Ms. Piscitelli at that report

date.

(13)
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 14 of 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 14 of 40

39. On or about May, 2017, plaintiff had Learned that he was being sunervised
by another parole officer, defendant No. 9.

40. On or about May 2017, durine plaintiff initial report date with defendant
No. 9, at the Fulton Police Station located in Fulton, N.Y. plaintiff gave a
brief outline of all the vrograms that he had accomplished during his
incarceration and while he was released out on parole, i.e. Fatherhood program
for Men, relapse prevention program for substance abuse and alcohol, the
completion of an intensive theraneutic residential sex offender program and
was also found to be non-deceptive on a recent nolyeranh test; along with
negative drug test and the continuation of an offenders’ group therapy for sex
offenders while released on varole.

41. Additionally, to paragranh 40, plaintiff ashen defendant No. 9 if any of
his privileges defendant No. 8 had deferred could be addressed; defendant No.
9 dented all requests at that time; in furtherance, defendant No. 9 requested
to meet Ms. Piscitelli and placed visiting restrictions upon her and the
plaintiff.

42. Lastly, during the initial report date in paragravh 40, plaintiff once
again, furnished a true certified copy of a final order on petition for
custody and visitation on consent (please see page 30-31) to defendant No. 9
in an attempt to exercise his parental riehts in maintaining a relationship
with his Children; defendant No. 9 immediately denied the plaintiff any/all
contack with his children without explanation, despite a standing custody and

visttation order.

(14)
Seas Sty Oa MD eI Be ise 0 iso Seater oe

43, On or about June 2017, defendant No. 9 met with plaintiff's sienificant
other, Cherri Piscitelli at the Fulton Police Station edt in Fulton, N.Y.3_
during this meetine defendant No. 9 discussed plaintiff's criminal offense,
his stipulations and was informed of Ms. PisciteLlli's two children and that
her son was under the age of 18. Also, Ms. Piscitelli requested if she could
live with plaintiff, defendant No. 9 stated in sum or in part, “in three
months, I will allow you to live together.”

44, Shortly thereafter, during a home visit at the plaintiff's residence
located in Phoenix N.Y. defendant No. 9 informed plaintiff of his discussion
with Ms. Piscitelli, in which, confirmed his statement in naragravh 43 on the
future Living arrangements with Ms. Piscitelli.

45. On or about September 2017, during a required report date at the Fulton
Police Station located in Fulton, N.Y. plaintiff requested permission from
defendant No. 9 to move in with Ms. Piscitelli and recited his promise three
months prior; defendant No. 9 dented the request; plaintiff then expressed the
life changes that Ms. Piscitelli had made to accommodate his promise and the
life she wanted to Live with plaintiff; defendant No. 9 did not care and in
his resvonse stated in sum or in part, "Lets give it 3 more months.”

45. On or about November 2017, plaintiff reported to parole at the Fulton
Police Station located in Fulton, N.Y. and asked defendant No. 9 permission to

attend Thanksgiving dinner at a Family member's house, indicating that

(15)
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 16 of 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 16 of 40

family members under the age of 18 would be present, but that plaintiff would
he supervised by other adults at all times in accordance with the treatment
plan coordinated by parole and Alice Nowark, plaintiff's treatment provider.
The request was denied in contradiction to plaintiff's treatment plan and
conditions.

47. On or about December 2017, durine a required report date at the Fulton
Police Station, located in Fulton, N.Y. plaintiff informed defendant No. 9
that he was engaged to Ms. Piscitelli, and once again, requested permission to
live with her as discussed and agreed upon; defendant No. 9 denied plaintiff
due to Ms. Piscitelli having a son under the age of 18.

48. On or about December 2017, plaintiff revorted to varole at the Fulton
Police Station, located in Fulton, N.Y. and asked defendant No. 9 permission
to attend Christmas dinner at a family member's house, indicatine that family
members under the age of 18 would be present, hut that plaintiff would be
supervised by other adults at all times in accordance with the treatment plan
coordinated by parole and Alice Nowark, plaintiff's treatment provider. The
request was denied in contradiction to plaintiff's treatment plan and
conditions.

49, On or about January 2018, defendant No. 9 ordered plaintiff to be
administered a polveraph test. Plaintiff complied. Before the polygraph
began, a parole officer (person administering the test) went over the rules
with plaintiff, with one being in sum or in part that "each question will be
asked only once, there will be four questions, after the four questions are
asked one time we will take a break then T will ask you the same four
questions once and that will conclude the volygravh test.'’ One question on
this particular test was in sum or in part "have you ever lied to your parole

officer?" Plaintiff's response was "no." He was found to be non-deceptive in

(15)
Case 9:18-cv-01472-TJM-TWD Document SS

3 Filed 0 Bet Page 17 of 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04. 20

01/20 Page 17 of 40

answering the question. Another question was "Have you ever had any contact

with your girlfriend's (Ms. PisciteLlli) son?" Plaintiff's response was "no."
A few seconds later the test administrator repeated the same question. "Have
you ever had any contact with your girlfriend's (Ms. Piscitelli) son?" Again,

" Then the remainder of the four questions were

plaintiff's response was "no.
asked and plaintif€ was found non-deceptive in answering then. At the
conclusion of the test the administrator informed plaintiff that he was found
deceptive on one question and asked if he could identify which question he
might be Lying about. Plaintiff resvonded by stating he did not Lie on any
question. The administrator (Parole Officer) then informed plaintiff he was
deceptive on the question of having contact with his eirlfriend's son, and
asked whv that was. Plaintiff immediately asked why she had asked the same
question twice and that that could have had something to do with it, because
it may have made him nervous due to the fact that in her rules she said she
was only going to ask the question once. The administrator (Parole Officer)
said no. , Plaintiff then asked if both times she asked the same question if
they were deceptive. The administrator said it did not matter, all she needed
was the last time she asked, which allegedly was found to be deceptive.
Shortly thereafter, plaintiff and defendant No. 9 (Rhodes) reviewed the
outcome and in doing so in the plaintiff's defense asked Rhodes in sum or in
part, "during every report date don't you ask me if I came into any contact
with any minor chi ldeent” Rhodes answered, 'Yes I do.'' Then the Plaintiff
asked how does it make sense that he was found non-deceptive on the question
"have you ever Lied to your parole officer?" But found to be deceptive on
the question, "Have you ever had any contact with your girlfriend's son?" The
Plaintiff then explained the chain of events and how he was asked the same
question twice when he was told he would only be asked four questions once

(17)
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 18 of 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 18 of 40

before taking a break and doing it again. Rhodes said he would look into the
matter and Let plaintifé know. However, the plaintiff never received an
explanation on the matter and was told that Rhodes was goine to impose new
restrictions for the deceptive volygranh.

50. On or about January 2018, defendant No. 9 created and/or modified special
condition 13(hbb) (please see page 35 +) which restricted plaintiff from
entering and/or being around his fiancee's residence; in plaintiff's attempt
to avoid this condition to be imnosed upon him, plaintiff expressed that Ms.
Piscitelli was his main support, and to restrict him from seeing her would be
devastating since parole did not allow plaintiff around the rest of his family
members, due to them havine children under the ave of 18.

51. On or about February 2018, during plaintiff's required report date at the
Fulton Police Station Located in Fulton, N.Y., plaintiff informed defendant
fo. 9 that he had successfully completed the mandated sex offenders! Drogram
coordinated by parole and Alice Nowark; in addition, due to his completion,
plaintiff yet again, requested to have visitations with his children and to be
able to have supervised visits with family members under the age of 13;
defendant No. 9 denied plaintiff any/all contact with them.

52. On or ahout February 2018, plaintiff's fiancee and his mother, Susan
Rattray wrote letters to Anthony J. Annucci, Actine Commissioner of DOCCS
(defendant No. 1) to address issues with parole isolating and restricting
plaintiff fron maintaining a relationship with family that love and support
him; Deputy Commissioner acting on the hehalf of Annueci, Steven A. Claudio
responded to the complaint, but failed to consider the effect on the plaintiff

and the impact on his rehabilitative needs to be successful in society.

(18)
-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 19 of 24
18 TJM-TWD Document 55 Filed 04/01/20 Page 19 of 40

53. Tn addition to paragraph 51, Susan Rattray feared her son [plaintiff] was
going backwards. Therefore, she decided to write a letter (please see page
36-37_) to Nefendant No. 1 (Annucci) in hopes to shed light and obtain answers
on the harsh restrictions her son endured for doing good on parole. In this
letter, Ms. Rattray brought to Annucci's attention three (3) concerns she had;
1.) The GPS monitoring device (ankle bracelet) and the excessive period
imposed, 2.) Contact Restrictions with Fiancee (Ms. PisciteLli) and 3.)
Contact Restrictions with Family. She continues to point out "all the good"
that plaintiff is doing on parole, e.g., maintained employment, completed
A.A., weeks away from completing his sex offender treatment program, how he
passed both lie detector tests and maintain good behavior for two years.
However, they are totally disregarded because he can't "live with his fiancee,
visit with his family, have the ankle bracelet removed, and pictures of his
children on the wall.'' Ms. Rattray also indicates that these restrictions are
"wrongful" and undermines all plaintiff's rehabilitative efforts.

54. Ina letter dated March 13, 2018 (please see pace 38 _) defendant No. 2
(Claudio) is responding to Susan Rattrays letter (please see page 36-37.) on
the behalf of defendant No. 1 (Annucci). In this letter, Claudio clearly
indicates he is responding to the conditions that the plaintiff has been
subjected to while being supervised. He also points out that DOCCS supervises
very closely am an individualized case supervision plan to ensure that the
parolee has the best opportunity to successfully re-enter and remain in the
commmity while minimizing public risk. Claudio continues his letter by
adding plaintiff's individualized plan (special parole conditions) which
include, GPS monitoring, polygraph examinations, restrictions on residence and
contact with individuals, and curfew. Also, he states that "results of

polygraph examinations can influence the duration and deeree that these

(19)
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 20 of 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 20 of 40

Strategies are enforced," due to a volyeraph test that plaintiff allegedly
failed in January 2018 (please see paragranh 49) in direct relation to contact
with his fiancee's child; which resulted in enhancing plaintiff's curfew and
Limiting contact or residine with his fiancee. Glaudio even admits these
factors are regularly reviewed by the parole officer with the supervisor to
determine the appropriateness of each being used for the benefit of the
Parolee and society. Tn addition, Claudio states, "It is exvected that when
the results of future polyeraph examinations are favorable, consideration can
be given to permit more frequent contact and/or residence with his fiancee and
to relax the curfew hours and GPS monitoring." [plaintiff was found to be non-
deceptive on a prior volyeraph test in Avril 2017 yet he was still denied
requests for visitations with his children and to be re-instated or restored
orivileges (such as; drivine and removal of GPS monitoring) (please see page
13-14) which in the case her, clearly contradicts Claudio's nolicy and/or
expectation of a favorable polyerach examination] This response was vague.

Tt did not address Susan Rattray's letter as to why GPS albovine was placed
upon plaintiff, why he is not allowed around family or to have pictures of his
children on the wall and the harsh restriction of not being able to 90 to his
fiancee's house anymore, when it is outright wrongful and undermines all his
rehabilitative efforts.

55. Tn a letter dated March 23, 2018 (please see nace _39__) defendant No. 2
(Claudio) is responding to Ms. Piscitelli's (plaintiff's Fiance) letter on the
behalf of defendant No. 1 (Annucci). In this letter, Claxlio acknowledges she
is supportive of plaintiff and that he is fortunate to have her support to
assist in his successful reinteeration into the community. Claudio also
acknowledges a Listing of several accomplishments Mr. Lando (plaintiff) has

mace since being released to sunervision and was asked when plaintiff will

(20)
18-cy-01472-TJM- nt 89-3 Elled 08/03/21 Page.21 of 24
ae oS TS Cr Oa MW ometes FIRE CHOTS Benet ely

receive or be restored privileges for these accomplishments. Claudio was also
asked if the plaintiff is being punished by having restrictions placed on
contact with her, extended curfew hours, and his still being on GPS. In
Claudio's response he alleges DOCCS takes into consideration many factors when
making casework decisions. The results of polygraph examinations are
significant and can also influence these decisions and that these factors are
regularly reviewed by the Parole Officer with the supervisor to determine the
appropriateness of each to benefit the parolee and society. It is expected
that when the results of future polygraph examinations are faborable,
consideration can be given to permit more frequent contact and/or residence
with Ms. Piscitelli and to relax the curfew hours and GPS monitoring.
Claudio's response was very vague and did not address the issues of parole
isolating plaintiff with GPS monitoring and restricting contact with her.
Although, he does allege "many factors" are taken into consideration when
making casework decisions. However, the listing of several accomplishments
the plaintiff has made together with a prior polygraph examination found to be
non-deceptive (please see page 13) was not enough to re-instate or restore any
privileges, but one question on a polygraph examination in January 2018
(please see paragraph 49) that was asked twice and in contradiction to a
similar question that plaintiff was found to be non-deceptive of, established
enough grounds to place more restrictions upon the plaintiff that involve
people that love and support him and has an impact on his rehavilitative needs
to be successful in society.

96. On or about May 2018, plaintiff was violated on parole based upon 11
charges; during plaintiff's parole hearing located at Oswego County Jail, in
Oswego, N.Y., plaintiff plead quilty to two charges, going into an

establishment where alcohol is served and sold as a primary purpose of the

(21)
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 22 of 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 22 of 40

locations; and failine to abide by curfew; the remainder of the charges ware
withdrawn/dismissed and the plaintiff was ordered to serve a 24 month-time
assessment.
57. On or about November 8, 2018, plaintiff was incarcerated at Gowanda
Correctional Facility located in Gowanda, N.Y.; during plaintiff's sex
offenders’ treatment, treatment provider ORC Janique Lowe, informed plaintiff
during a structure-group session with other offenders’ present, by stating in
sum or in part, "according to the notes in your parole file, you were placed
on GPS monitoring because it was reported that you had visited your daughter
at her Mother's house when nobody was home." Plaintiff denied these
allegations.
FIRST CLAIM
(Interference with Familial Association)

58. Plaintif€ replead and reallege paragraph 1 through 57, inclusive, of this
complaint, each of which is incorporated by this reference.
59. By actions of defendants and each of than, as described ahove, carried
out in their official and/or individual canacities and under color of the law,
have intentionally subjected plaintiff to deprivation, infringement, and
abridement of rights and privileges and immunities secured by the constitution
and Laws of the United States including, but not Limited to;
a. the right to form and preserve certain intimate and familial human
relationshins without intrusion by the State; as guaranteed by the First
Amendment to the United States Constitution; and
b. the fundamental Liberty interest of natural parents in the care,
custody, and management of their Children as euaranteed by the First

Amendment to the United States Constitution; and

(595
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 23 0
Case 9:18-cv-01472-TJM-TWD Document 5 f

c. the right of liberty, property and happiness guaranteed by the United

States Constitution.
60. The acts set forth in this complaint constitute a policy, practice, or
custom of ordering, ignoring, encouraging, causing, tolerating, sanctioning,
and/or acquiescing in the violation by defendants of the Gonebitiikional dieses
of plaintiff.
61. By actions of defendants and each of them, as described above, deprived
plaintiff of literally any/all contact with his Children by creating and/or
imposing special condition 13(j), absent fadtund justification and in defiance
of the provisions of a lawful Family Court Order.
62. In furtherance, defendant No. 9 as described above, restricted contact
between plaintiff and his fiancee, by creating and/or imposing special
condition 13(bb), where it had no relation to his criminal history or the
State's interest.
63. Plaintiff aver that the actions described above, taken under color of law
by defendants, and each of them, constituted unlawful and actionable
deprivation and discrimination, in that among other things, defendants
repeatedly and unnecessarily created parole conditions that restricted and/or
barred plaintiff from his family roots, and the love, care and support of his
Children, family and love ones.
64. As a further proximate result of the acts and omissions of each of
defendants, plaintiff has suffered and continues to suffer severe humiliation,
mental anguish, emotional and physical distress which has manifested in
physical symptoms of nausea, headaches, sleeplessness and sickness.
65. The acts and omissions of each of defendants were carried out in a
deliberated, calculating, willing, intentional and malicious manner, and with
the specific intent to injure and oppress plaintiff; by reason of this

(23)
Case 9:18-cv-01472-TJM-TWD Document 89-3 Filed 08/03/21 Page 24 of 24
Case 9:18-cv-01472-TJM-TWD Document 55 Filed 04/01/20 Page 24 of 40

intentionally wrongful and unlawful conduct, plaintiff is entitled to
injunctive relief from defendant(s) No. 1-9 and monetary damages from
defendant(s) No. 4-9.
SECOND CLAIM
(Arbitrary and Capricious)
66. Plaintiff replead and reallege paragraph 1 through 65, inclusive, of this
complaint, each of which is incorporated by this reference.
67. By actions of defendants as described above, carried out in their
official and/or individual capacities and under color of the law, denied
plaintiff his right to equal protection of the laws guaranteed under the
Fourteenth Amendment of the United States Constitution, including but not
limited to;
a. Immediately upon plaintiffs' release from prison, defendant No. 7
constantly threatened, berated, harassed, ridiculed, dehumanized and
discriminated against plaintiff; and
b. defendant No. 7 barred any/all contact between plaintiff and his
Children, by creating, modifying and/or imposing special condition 13(j),
in defiance of the provisions of a lawful Family Court Order; and in
absent of factual justification to do so; and
c. as a further act in barring plaintiff from his Children, defendant
No. 7 intentionally, willfully and arbitrarily retaliated against
plaintiff for his attempts to have a meaningful relationship with his
Children by initiating and pursuing a scheme to threaten, restrict,

harass and punish plaintiff; defendant: No. 7 achieved

(24)
